Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on November 6, 2019 for patent application 16/675,548. 

Status of Claims
2.	Claims 1-14 are now presented for examination in this office action.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyren et al. (U.S. Publication Number: 2014/0379153).
As to independent claim 1, Lyren discloses an information output method of an information output device that outputs information prompting implementation of a function installed in an apparatus, the information output method comprising: 
acquiring operation history information indicating a history of an operation state of the apparatus (e.g., electrical device stores operating information over a time period; this operating information includes, but is not limited to, what calendar dates and times of day that the electrical device is used, how long the device operates at these dates and times, and how many kilowatt hours are used at these dates and times; the electrical device can track and store this historical information) (see Paragraph [0027]); 
estimating, by using the operation history information, an unused time period in which the apparatus is not used (e.g., electrical device analyzes the historical data from the operating information to determine future operating times such as when to turn on and off and/or when to operate) (see Paragraph [0028]); 
determining a function to be implemented in the unused time period in future, based on the unused time period and a time period required from start to end of the function (e.g., time frame is a calendar date and a range of time on this date that the electrical device can operate in the future; this range of time is based on an analysis of the historical operating information; the time frame can be based on a prediction or probability that the electrical device will operate at a certain time or during a certain time period in the future) (see Paragraph [0029]); and 
outputting information prompting implementation of the determined function in the unused time period (e.g., electrical device can track and store historical operating information to determine a time frame for when the electrical device can operate; this operating information can be communicated to the power distributor to determine a time to operate) (see Paragraph [0054]). 
As to independent claim 13, Lyren discloses an information output device that outputs information prompting implementation of a function installed in an apparatus, the information output device comprising: 
an acquisition unit configured to acquire operation history information indicating a history of an operation state of the apparatus (e.g., electrical device stores operating information over a time period; this operating information includes, but is not limited to, what calendar dates and times of day that the electrical device is used, how long the device operates at these dates and times, and how many kilowatt hours are used at these dates and times; the electrical device can track and store this historical information) (see Paragraph [0027]); 
an estimation unit configured to estimate, by using the operation history information, an unused time period in which the apparatus is not used (e.g., electrical device analyzes the historical data from the operating information to determine future operating times such as when to turn on and off and/or when to operate) (see Paragraph [0028]); 
a determination unit configured to determine a function to be implemented in the unused time period in future, based on the unused time period and a time period required from start to end of the function (e.g., time frame is a calendar date and a range of time on this date that the electrical device can operate in the future; this range of time is based on an analysis of the historical operating information; the time frame can be based on a prediction or probability that the electrical device will operate at a certain time or during a certain time period in the future) (see Paragraph [0029]); and 
an output unit configured to output information prompting implementation of the determined function in the unused time period (e.g., electrical device can track and store historical operating information to determine a time frame for when the electrical device can operate; this operating information can be communicated to the power distributor to determine a time to operate) (see Paragraph [0054]). 
As to independent claim 14, Lyren discloses a non-transitory computer-readable recording medium recording an information output program that outputs information prompting implementation of a function installed in an apparatus, the non-transitory computer-readable recording medium recording an information output program that causes a computer to: 
acquire operation history information indicating a history of an operation state of the apparatus (e.g., electrical device stores operating information over a time period; this operating information includes, but is not limited to, what calendar dates and times of day that the electrical device is used, how long the device operates at these dates and times, and how many kilowatt hours are used at these dates and times; the electrical device can track and store this historical information) (see Paragraph [0027]); 
estimate, by using the operation history information an unused time period in which the apparatus is not used (e.g., electrical device analyzes the historical data from the operating information to determine future operating times such as when to turn on and off and/or when to operate) (see Paragraph [0028]); 
determine a function to be implemented in the unused time period in future, based on the unused time period and a time period required from start to end of the function (e.g., time frame is a calendar date and a range of time on this date that the electrical device can operate in the future; this range of time is based on an analysis of the historical operating information; the time frame can be based on a prediction or probability that the electrical device will operate at a certain time or during a certain time period in the future) (see Paragraph [0029]); and 
output information prompting implementation of the determined function in the unused time period (e.g., electrical device can track and store historical operating information to determine a time frame for when the electrical device can operate; this operating information can be communicated to the power distributor to determine a time to operate) (see Paragraph [0054]).
As to dependent claim 2, Lyren teaches the information output method according to claim 1, further comprising: counting a number of times a user has stopped a function that is implemented immediately after end of operation of the apparatus; and excluding, from the unused time period, a predetermined time period immediately after end of operation of the apparatus in a case where the number of times is larger than or equal to a threshold value in estimation of the unused time period (e.g., power distributor receives power requests from these electrical devices and then regulates when in time these electrical devices turn on and off and/or when in time these electrical devices utilize the power being requested and provided by the power distributor) (see Paragraph [0052]). 
As to dependent claim 3, Lyren teaches the information output method according to claim 1, further comprising: receiving input by a user as to whether or not to implement the determined function in the unused time period (e.g., user could accept this change or reject it and instruct the electrical device to perform the operation) (see Paragraph [0044]). 
As to dependent claim 4, Lyren teaches the information output method according to claim 3, further comprising: implementing the determined function in the unused time period in a case where input by the user showing implementation of the determined function in the unused time period is received (e.g., power distributor knows in advance a time range when each electrical device is to be run, power usage of each electrical device, and a length of time that the device will run) (see Paragraph [0052]). 
As to dependent claim 5, Lyren teaches the information output method according to claim 3, further comprising: notifying the user of a fact that implementation of the determined function is implementation based on the output information within a predetermined time period before a time to start implementation of the determined function or within a predetermined time after a time to start implementation of the determined function (e.g., immediately turn on and execute the run cycle per the request from the user) (see Paragraph [0056]). 
As to dependent claim 6, Lyren teaches the information output method according to claim 3, further comprising: notifying the user of information prompting implementation of preliminary work performed before implementation of the determined function a predetermined time period before a time to start implementation of the determined function (e.g., electrical device itself can negotiate with the power distributor as to prices for electricity at various times, times to turn on/off, etc) (see Paragraph [0086]). 
As to dependent claim 7, Lyren teaches the information output method according to claim 1, wherein in the determination of the function, an implementation interval from implementation of the function to next implementation of the function is acquired, a function that is capable of being implemented in the unused time period is extracted, and, in a case where a period from previous implementation of the extracted function to present is longer than the implementation interval, the extracted function is determined to be a function to be implemented in the unused time period (e.g., monitor and store over a period of time when the electrical devices of the customer turned on and off, how much electricity was consumed, calculate or determine a future time range for operating the electrical devices based on historical time usages, etc) (see Paragraph [0089]). 
As to dependent claim 8, Lyren teaches the information output method according to claim 1, wherein the function includes a function of performing maintenance of the apparatus (e.g., schedule maintenance at times with the least disruption of power to its customers) (see Paragraph [0098]). 
As to dependent claim 9, Lyren teaches the information output method according to claim 1, wherein In the estimation of the unused time period, the unused time period at or after a current time is estimated based on an operation pattern of the apparatus in a predetermined period in past (e.g., electrical device can track and store historical operating information to determine a time frame for when the electrical device can operate) (see Paragraph [0054]). 
As to dependent claim 10, Lyren teaches the information output method according to claim 1, wherein the unused time period includes a plurality of unused time periods, and in the determination of the function, a function to be implemented in an unused time period closest to a current time among the unused time periods is determined (e.g., immediately turn on and execute the run cycle per the request from the user) (see Paragraph [0056]). 
As to dependent claim 11, Lyren teaches the information output method according to claim 1, wherein the operation history information includes an operation start time and an operation end time 
As to dependent claim 12, Lyren teaches the information output method according to claim 1, wherein the operation history information includes weather information at a time point at which the apparatus is operated together with the operation state, the information output method further comprising: acquiring weather information at or after a current time; and in acquisition of the operation history information, acquiring the operation history information including weather information that is the same as weather information at or after the acquired current time (e.g., monitor the weather and use forecasts of weather to determine whether to pre-purchase power for an electrical device from a power distributor) (see Paragraph [0061]). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117